DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 4/28/22 is acknowledged.
Also acknowledged is the elected species, Fig. 20:

    PNG
    media_image1.png
    388
    1011
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite the liquid to be filtered, which does not add to the structure of the claimed filter, and therefore, not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Suggestion: applicant may amend these claims to read the filter as capable of withstanding these liquids for its [expected life] in operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 16, 18 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kamimura (US 2019/0033718: earlier publication WO 2017/175856).
	Kamimura teaches a filter in a liquid treatment system which has a tank 101, a series of filters in filter 105, and a recirculation line as claimed. 

    PNG
    media_image2.png
    756
    977
    media_image2.png
    Greyscale

The filter 105 includes, inlet and outlet and several filters in series to remove various particle sizes and adsorb/absorb various impurities like metal ions and organic impurities – see [0188]. Filter pore sizes are described in [0182] – [0188], which are in the ranges claimed. The filter includes fluororesin filters with ion exchange groups for absorption of metal ions [0194] and adsorption groups for removing organic impurities [0197]-[0204]. The ion exchange (acid or base) or other functional groups are “coated on substrates” as implied in [0194] and [0201].  Paragraph [0205] teaches that a combination of filters can be used as desired. Particularly, [0188] teaches filter with pore size 50 nm or more as prefilters (upstream); which would be material-vise a different filter. Thus claims 1-5, 8, 9 and 16 are anticipated. Claims 18 and 19 are anticipated because they recite only the material worked upon (like an intended use). 

Claims 1- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (US 2019/0033718: earlier publication WO 2017/175856), with further evidence from WO 2018/043697.
Teaching of Kimura is described in rejection 1. Claims are directed to a series of filters and a tank, with a recirculation loop. The filters have  pore diameters at, greater than or less than 20 nm, and have ion exchange groups or organic adsorption groups.  Kamimura teaches the combination as claimed, except that it does not specifically recite how many filters are there and at what order. The required number of filters and the order of setting them up are, however, obvious to one of ordinary skill in the art. For example, filters with larger pore sizes would obviously be upstream and smaller pore sizes downstream. It is just common sense. Positioning of the ion exchange filters and the organic filters are arbitrary, but as taught by the WO-697 reference, organic filters downstream is preferred. The ion exchange groups and other groups listed are also hydrophilic.  Also see MPEP 2144.04-VI: reversal, duplication or rearrangement of parts. 

    PNG
    media_image3.png
    360
    528
    media_image3.png
    Greyscale

WO-697 teaches further evidence of having the order of arrangement for same type of filters and same type of application. See the figure and its description. 
Regarding claim 17, a filter being upstream of the tank, would have been obvious to one of ordinary skill. Particularly, the filter C is described as a coarse filter (applicant’s spec at [0188]), meant to remove larger particulate matter, One would provide such filter upstream of the tank so that there is no need to unnecessarily recirculate the liquids through such filters, so as to reduce the pumping energy. 
Filter materials are as claimed in both of these references. Kamimura – see [0194] and [0201].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777